                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ROBERT SCOTT FEAMSTER,                            Case No. 18-cv-01327-HSG
                                   8                     Plaintiff,                        ORDER DENYING MOTION TO
                                                                                           CONTINUE HEARING AND
                                   9             v.                                        GRANTING MOTION TO APPEAR BY
                                                                                           TELEPHONE
                                  10     GACO WESTERN, LLC,
                                                                                           Re: Dkt. No. 89
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On February 5, 2020, Plaintiff Robert Scott Feamster filed an administrative motion “for
                                  14   an eleven-month hearing continuance” for the February 20, 2020 hearing on Defendant Gaco
                                  15   Western’s motion to deny class certification. Dkt. No. 89 at 12. Plaintiff also requests to appear
                                  16   telephonically at the hearing. Id. Just as the Court denied Plaintiff’s previous motion requesting a
                                  17   continuance of the hearing, the Court again DENIES Plaintiff’s motion for a continuance. See
                                  18   also Dkt. No. 88. The Court, however, GRANTS Plaintiff’s request to appear telephonically at
                                  19   the February 20, 2020 hearing. Plaintiff shall contact CourtCall at (866) 582-6878 to make
                                  20   arrangements for the telephonic appearance.
                                  21

                                  22          IT IS SO ORDERED.
                                  23   Dated: 2/6/2020
                                  24                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  25                                                   United States District Judge
                                  26
                                  27

                                  28
